Citation Nr: 1824158	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  12-16 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for lumbar degenerative disc disease and lumbar spondylosis.  

2. Entitlement to an increased rating in excess of 20 percent for temporomandibular joint problems (TMJ), residuals of a bilateral mandible fracture with loss of teeth numbers 16 and 17.

3. Entitlement to a temporary total evaluation for TMJ, due to treatment requiring convalescence.  

4. Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim of service connection for a chronic kidney disorder, to include diabetic nephropathy. 

5. Entitlement to service connection for sciatica of the right lower extremity.

6. Entitlement to service connection for sciatica of the left lower extremity.

7. Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

8. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board0 on appeal from August 2010, March 2012, May 2013, September 2014, and January 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  	

The Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part and parcel of an increased rating claim, when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In his June 2016 hearing before a Decision Review Officer, the Veteran testified that his service connected TMJ and lumbar spine disabilities prevented him from obtaining and maintaining employment.  As such, that issue has been raised by the record and is included in the issues on appeal.  

Although the Veteran indicated that he wanted a hearing in his November 2015 VA Form 9 (Appeal to the Board of Veterans' Appeals), which perfected the appeals for depression, kidney disease, TMJ and a temporary total rating, in August 2017, he submitted a statement withdrawing his hearing request.  In February 2018, the Board sent a request to the Veteran asking that he clarify whether he desired a hearing or not.  He did not respond in the requisite time to that request, and the Board finds that his hearing request has been withdrawn.

The issue of entitlement to service connection for dental issues, for treatment purposes only, has been raised by the record but has not been adjudicated by the local VA Medical Center dental clinic (see January 2010 Claim; December 2010 notice of disagreement).  As the issue of service-connection of dental issues for treatment purposes only is separate issues from that of a claim for compensation purposes (in this case, increased rating for TMJ secondary to an in-service jaw fracture), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to service connection an acquired psychiatric disorder, a kidney disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For all periods on appeal, the Veteran's inter-incisal range of motion has been 21 mm or greater; his loss of all teeth with the exception of number 16 and 17 is due to periodontal disease and not related to his service-connected residuals of a bilateral mandible fracture.

2. For all periods on appeal, the Veteran's low back disability has been manifested by limitation of motion of the thoracolumbar spine greater than 30 degrees; there is no evidence of IVDS resulting in incapacitating episodes or ankylosis of the spine.

3. The Veteran's September 2014 dental implant surgery did not require convalescence; it did not address a service-connected disability.  

4. The Veteran's right lower extremity sciatica is at least as likely as not related to his service-connected low back disability.  

5. The Veteran's left lower extremity sciatica is at least as likely as not related to his service-connected low back disability


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for residuals of a bilateral mandible fracture with TMJ and loss of teeth 16 and 17 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.27, 4.40, 4.45, 4.150, Diagnostic Codes (DCs) 9905, 9913 (2017)

2. The criteria for an initial rating in excess of 20 percent for lumbar degenerative disc disease and lumbar spondylosis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.27, 4.40, 4.45, 4.71a, DCs 5237, 5243 (2017).  

3. The criteria for a temporary and total (convalescence) rating have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.30 (2017).

4. The criteria for service connection of right lower extremity sciatica have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

5. The criteria for service connection of left lower extremity sciatica have been met.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.310.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter sent in March 2010 and the October 29, 2014 VA Form 21-536EZ (Fully Developed Claim).  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Increased Rating

The Veteran is presently service connected for lumbar degenerative disc disease and lumbar spondylosis; and residuals of a bilateral mandible fracture with TMJ and loss of teeth numbers 16 and 17.  Both disabilities are rated as 20 percent disabling.  The Veteran seeks higher ratings for both.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the back disability on appeal, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).   In the case of the Veteran's residuals of bilateral mandible fracture with TMJ, "where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2017).

Upon review, the Board finds that increased ratings should not be assigned for either disability.  

The Board will address each individually.

A. Temporomandibular Joint Problems

The Veteran's residuals of bilateral mandibular fracture with TMJ and loss of teeth numbers 16 and 17 is presently rated as 20 percent disabling under Diagnostic Code 9905, which compensates for limitation of motion of temporomandibular articulation.  

Under the applicable diagnostic code, a 10 percent rating is assigned when the range of lateral excursion of the jaw is 0 to 4 mm.  A 10 percent rating is also assigned for inter-incisal range of motion limited between 31 and 40 mm.  When inter-incisal movement is limited to between 21 and 30 mm, a 20 percent rating is assigned.  Inter-incisal range of motion limited between 11 and 20 mm is afforded a 30 percent rating.  Finally inter-incisal movement limited from 0 to 10 mm is assigned a 40 percent rating.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code (DC) 9905 (2017).  

Here, the Board observes that a disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017).  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2017).  Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40); see also DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).

Other Diagnostic Codes which apply to dental and oral conditions include chronic osteomyelitis or osteodionecrosis of the maxilla or mandible (9900); loss of the mandible (9901 and 9902); nonunion of the mandible dependent upon degree of motion and relative loss of masticatory function (9903); malunion of the mandible dependent upon degree of motion and relative loss of masticatory function (9904); and loss of ramus (9906 and 9907); loss of condyloid or coronoid process (9908 and 9909); loss of the hard palate (9911  and 9912);  loss of the maxilla (9914 and 9915); and malunion or nonunion of the maxilla (9916).  As is discussed in more detail below, these diagnostic codes do not match the pathology of the Veteran's service-connected residuals of a mandibular fracture, and thus are not applicable in this matter.

The Veteran was afforded an examination in connection with his increased rating claim in April 2010.  The examiner noted the Veteran's history (fracture of the mandible with internal wires placed and intermaxillary fixation in 1975).  Subsequent to his in-service mandible fracture, the Veteran has had left popping and pain in the left temporomandibular joint.  The examiner stated that he currently is partially dentate in the maxilla and the only tooth remaining in the mandible is number 28, for which he does not have a partial denture to replace the remaining teeth, which had been lost over a period of time due to periodontal disease, by the Veteran's own admission.  The examiner did diagnose temporomandibular joint problems secondary to the in-service fractures.  Specifically, he was found to have meniscus involvement with internal derangement of the left joint causing left popping.  Limitation of inter-incisal motion was to 30 mm, which is compensated by a 20 percent rating.  He was found to have difficulty masticating, and had 3 mm of lateral excursion, which is only compensated by a 10 percent rating.  Essentially, there is nothing in this examination report indicating inter-incisal range of motion limited to 20 mm or less, and therefore, a higher rating cannot be assigned under the diagnostic criteria.

A new examination was conducted on January 18, 2011.  At that time the Veteran was found to have all of his maxillary teeth edentulated with a full upper denture and a partial denture with only tooth number 20 remaining.  All of the teeth that had been removed to that date were removed due to periodontal disease, and not due to his mandibular fracture.  The examiner noted that he did have difficulty masticating, but that that was due to ill-fitting dentures, and not due to his mandible fracture.  The temporomandibular joint was found to have popping in the left temporomandibular joint area which would signify displacement of the left disc into an anterior medial location.  He had deviation to the left side upon opening between 2 and 3 mm, with limited lateral excursive movement of 2 mm, a finding compensated by a 10 percent rating.  Inter-incisal movement was limited to 28 mm, which compensated by a 20 percent rating under the diagnostic criteria.  The examiner noted that his ability to open widely, in combination with his ill-fitting dentures, has resulted in poor masticatory habits.  The final diagnosis was moderate TMJ with limited range of motion to 28 mm and left sided clicking.  Again, there is no evidence in this record which would support a schedular rating higher than 20 percent.     

In September 2014, the Veteran underwent dental implant surgery.  Those records indicate that the surgery was intended to replace teeth 22 and 27, which have not been attributed to his service-connected mandible fracture.  Those records do not address range of motion or other applicable criteria to this matter.

In August 2015, a new examination was conducted.  At that time the Veteran denied flare-ups of the temporomandibular joints.  Functional loss was reported as having difficulty chewing.  No pain was found on examination.  No localized tenderness or pain on palpation was found.  There was no evidence of crepitus or clicking of the joints or soft tissue found on examination.  Left lateral excursion was to 5 mm without any objective evidence of pain, which is noncompensable under the diagnostic criteria.  The Veteran was able to conduct repetitive testing without any additional functional loss.  Inter-incisal distance was 50 mm, which is non-compensable under the diagnostic criteria.  At that point in time the Veteran was found to be edentulous except for teeth 4, 5, 6 and 7, the result of severe generalized periodontal disease, and not the result of his mandible fracture.  In fact, the severe resorption of the maxillary and mandibular edentulous alveolar ridges was specifically found to be periodontal in nature and unrelated to any previous mandible fracture.  Although the Veteran did report TMJ sounds, none were noted upon examination.  The examiner did not that the Veteran recently attempted two dental implants (see the September dental implant surgery, above), to aid in retention of a complete denture, but that it was explained to the Veteran that there was a significant risk of implant failure, and those implants ultimately did fail and were removed.  This was due to his periodontal disease, and not the result of his service-connected residuals of the mandibular fracture.  Ultimately, there is no evidence in the record of inter-incisal motion limited to 30 mm or less, as such, the Board cannot assign a higher rating based on this examination report.  

Finally, in April 2017, a new VA examination was conducted.  At that time, the Veteran denied flare-ups on the right, and described flare-ups on the left as popping, clicking and pain.  He reported difficulty speaking and chewing, with numbness in his lip which also causes drooling.  Lateral excursion was 4 mm, which is compensated with a 10 percent rating.  Inter-incisal distance was limited to 35 mm with pain on movement, which is also compensated by a 10 percent rating.  No additional loss of range of motion was found after repetitive use testing.  Pain was found to be a factor limiting functional ability, however, that limitation could not be described in terms of range of motion.  The examiner noted that an additional limiting factor of his jaw disability was the fact that the Veteran was missing all but four teeth (the four remaining on the upper right) which causes occlusal disharmony, essentially, interfering with his ability to chew.  Absent a finding of inter-incisal range of motion limited to 20 mm or less, a rating in excess of 20 percent cannot be granted under the diagnostic criteria.

The Board has reviewed the Veteran's other available medical records but found no evidence which addresses the disability or provides evidence which the Board could use in evaluating this claim.  

In sum, at no point on appeal has the Veteran's residuals of mandibular fracture with TMJ been found to limit his inter-incisal range of motion to 20 mm or less.  Absent such a finding, a rating in excess of 20 percent cannot be assigned under the schedular criteria.  While there has been loss of the mandible and maxilla as well as tooth loss, resulting in masticatory difficulty, those issues have been exclusively attributed to his periodontal disease, which is not related to the disability for which he has been granted service connection.  As such, a rating under the corresponding Diagnostic Codes is not appropriate in this matter.  

Finally, the Board does acknowledge that the Veteran's service-connected residuals of a mandibular fracture have resulted in the loss of teeth 16 and 17.  While Diagnostic Code 9913 compensates for loss of teeth, the diagnostic criteria for such an award requires the loss of all teeth, all upper teeth, all lower teeth, all upper and lower posterior teeth, all upper and lower anterior teeth, all upper anterior teeth, all lower anterior teeth, or all upper and lower teeth on one side.  38 C.F.R. § 4.150, DC 9913 (2017).  While the Veteran is presently missing all but several teeth, and wears dentures, the VA examinations and available medical records all confirm that the loss of teeth is due to periodontal disease and not due to his mandibular fracture with the exception of numbers 16 and 17 only.  As such, he does not meet the "all" requirement of any of the diagnostic criteria for a rating that Diagnostic Code.

In sum, the Board finds that for all periods on appeal, the maximum schedular criteria available for the Veteran's residuals of mandibular fracture with TMJ and loss of teeth 16 and 17 is 20 percent.  As such, an increased rating is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).

B. Low Back 

The Veteran's spine disability is rated under Diagnostic Code 5237, which applies the general rating formula for diseases and injuries of the spine.  

Under the General Rating Formula applicable to the thoracolumbar spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237-5243 (2017).  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.  Id.

Again, the Board notes that a disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40); see also DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).

Also applicable in this instance is Diagnostic Code 5243, which compensates for intervertebral disc syndrome (IVDS).  Under the applicable criteria, a 10 percent rating is assigned for episodes having a total duration of at least one week, but less than 2 weeks during the prior 12 months.  Incapacitating episodes having a total duration of at least 2 weeks by less than 4 weeks during the prior 12 months are assigned a 20 percent rating.  A 40 percent rating is assigned for incapacitating episodes of at least 4 weeks, but less than 6 weeks in the prior 12 months.  Finally, incapacitating episodes having duration of at least 6 weeks during the prior 12 months are assigned a 60 percent rating.  38 C.F.R. § 4.71a, DC 5243 (2017).  When assessing spinal disabilities, a rating should be assigned either under the General Rating Formula or for IVDS, whichever provides the higher rating.  See, id.  

While rating of spine disabilities does include consideration of any associated neurological symptoms, this opinion also addresses the underlying question of service connection for the Veteran's associated neurological symptoms of the bilateral lower extremities.  38 C.F.R. § 4.71a, Note 1.  The Board has granted those claims below, but ratings have yet to be assigned by the RO.  Because the Board cannot assign a rating in the first instance, the Board is prevented from evaluating those related symptoms at this time.    

The Veteran was first afforded a VA examination in connection with his claim in March 2012.  At that time, forward flexion of the thoracolumbar spine was to 80 degrees, with pain at 80 degrees, which is compensated by a 10 percent rating.  Combined range of motion was to 160 degrees with pain at the maximum range of motion, which is compensated by a 20 percent disability rating.  Muscle strength was 4/5.  Neurological examination was normal.  He had no evidence of IVDS or ankylosis.  There was no evidence of localized tenderness or pain to palpation.  He did not have guarding or muscle spasm of the spine.  He regularly used a brace and a cane.  Although his forward flexion only supports a 10 percent rating, when combined with his other ranges of motion he meets the criteria for a 20 percent rating under the diagnostic code.  There is no evidence of forward flexion limited to 30 degrees or less, or any ankylosis which would give rise to a higher rating.  

A new examination was completed on November 6, 2013.  Forward flexion was limited to 60 degrees, with pain at 60 degrees, a degree which is compensated by a 20 percent rating .  Combined range of motion was to 155 degrees with pain at the outer maximum ranges of motion, also compensated by a 20 percent rating under the diagnostic criteria.  Muscle strength was 5/5; neurological examination was normal.  He used a brace occasionally.  No ankylosis or IVDS was found.  He had lumbar tenderness to palpation, but it did not result in guarding or muscle spasm.  His gait was affected in that he walked slowly when unassisted.  The examiner stated that the Veteran reported his back making it difficult for him to work due to pain, but did not describe how that disability might actually limit the Veteran's ability to work.  Again, there is no evidence in this record which would show ankylosis or forward flexion limited to 30 degrees or less.  As such, 20 percent is the maximum rating under the diagnostic criteria.

In October 2015, a new VA examination was conducted.  The Veteran reported flare-ups consisting of increased pain with walking or riding in a car or bus.  He also reported being unable to lift heavy objects and having difficulty engaging in his occupation as a painter.  Forward flexion was to 45 degrees with pain at 45 degrees, which is compensated by a 20 percent rating.  Combined range of motion was to 150 degrees with pain at the terminal range of motion, which is also compensated by a 20 percent rating.  Muscle strength was normal.  Some issues with neurological symptoms in the ankles were shown.  The examiner found the Veteran's report of flare-ups to be consistent with the examination.  The examiner did find evidence of IVDS, but the Veteran had experienced no debilitating episodes in the prior 12 months, which would not provide for a rating in excess of 20 percent.  No ankylosis was found.  There was no evidence of guarding or muscle spasm.  Because there is no evidence of ankylosis or forward flexion limited to 30 degrees or less, a rating in excess of 20 percent is not supported by this examination report.  

Finally, in April 2017, the Veteran was again afforded a VA examination of his low back.  He reported wearing a back brace nearly constantly.  Flare-ups were described as pain if he sits or stands too long, or tries to walk without a walking aid.  Overall functional impairment was reported as being unable to conduct certain activities of daily living such as laundry or cleaning the house.  Forward flexion was to 70 degrees with pain at 70 degrees, a finding which supports a 10 percent rating.  Combined range of motion was 135 degrees with pain at the terminal points of movement, which is compensated by a 20 percent rating under the schedular criteria.  Pain was noted on passive and non-weightbearing movement, but no further loss of range of motion was found.  There was no pain with weight bearing.  No tenderness was found.  The examiner found the Veteran's reports of flare-ups to be consistent with the examination.  He did not have muscle spasms, but guarding and tenderness did result in an abnormal gait, a finding which is also compensated by a 20 percent rating under the diagnostic criteria.  Again, possible neurological complications were noted in the lower extremities, but service connection of any neurological symptoms secondary to the spine has been granted and is awaiting assignment of ratings.  No IVDS was found.  There was no evidence of ankylosis.  The examiner stated that the Veteran's daily activities were limited in that he could not bend forward to a level below his toes or lift greater than five pounds.  Again, the Board finds that there is no evidence of loss of forward flexion to 30 degrees or less, even accounting for pain on movement.  Neither is there any evidence of IVDS or ankylosis which could give rise to a higher rating under the diagnostic criteria.

The Board has searched the record for further evidence which might support a higher rating, but has found none.  The Veteran's available medical records show ongoing treatment for low back pain, but do not provide details such as ranges of motion or evidence of ankylosis which the Board may use to evaluate the disability under the diagnostic criteria.

In sum, at no point on appeal has the Veteran's forward flexion of the thoracolumbar spine been limited to 30 degrees or less; there is no evidence of ankylosis of the spine; and at no point has IVDS resulted in incapacitating episodes of any kind.  As such, the criteria for a rating in excess of 20 percent for all periods on appeal have not been met and an increased rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Temporary and Total Rating

The Veteran seeks a temporary and total rating due to convalescence for oral surgery performed in September 2014.  

If treatment of a service-connected disability results in surgery necessitating at least one month of convalescence, a temporary total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted (under the conditions discussed below) for a period of one, two, or three months.  Awards are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  See 38 C.F.R. § 4.30(a)(1) (2017).  Extensions of one, two, or three months beyond the initial three months may be granted.  See 38 C.F.R. § 4.30(b)(1).

Notations in the medical record as to a Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court of Appeals for Veteran's Claims (Court) has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 415 (30th ed., 2003)).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id. (citing WEBSTER'S MEDICAL DESK DICTIONARY 606 (1986)).

The Board finds that the claim should be denied.  

The evidence of record shows that on September 10, 2014, the Veteran underwent an endosseous implant of teeth 22 and 27, for the purpose of securing a full denture.  The implantation was performed under local anesthesia.  The Veteran was not advised that he would require convalescence, and was able to complete his post-surgical follow-up appointments over the coming weeks.  Slow progress was noted to be anticipated, due to his diabetes.  Unfortunately, by November 19, 2014, the implants had failed and were removed.  He was counseled on the need for reevaluation of possible implant placement later, and instructed to follow up in two months.  

The Board finds that this claim should be denied for two reasons.  First, the evidence of record does not show at any time that the Veteran required convalescence following his surgery.  It was conducted under general anesthesia in an outpatient setting, and the Veteran was more than able to complete his subsequent follow-up appointments.  The records do not include any instruction regarding convalescence following the procedure.  Therefore, to the extent that convalescence to the point of being unable to work was not required following the procedure, there is no basis upon which to assign a temporary and total rating.

Further, the Board finds that this surgery did not actually address his service-connected disability.  As addressed above, the Veteran is service connected for temporomandibular joint problems (TMJ), residuals of a bilateral mandible fracture with loss of teeth numbers 16 and 17.  The Veteran's various VA examination shave concluded that his other teeth have been lost to periodontal disease, which is not part of his service-connected disability.  To the extent that the dental implants in question were of teeth number 22 and 27, that surgery did not address a service-connected disability.  The Board does note that it has referred the issue of service connection of a dental disability for treatment purposes to the RO for consideration, above.  However, even presuming that service connection for treatment purposes is ultimately granted, there was no evidence that convalescence was required and the claim fails anyway.  As such, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection

The Veteran seeks service connection for right and left lower extremity sciatica.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2017).

The Board finds that both claims should be granted.

The Veteran has a present diagnosis of right and left lower extremity sciatica.  As addressed above, he is service connected for lumbar degenerative disc disease and lumbar spondylosis.

The Veteran was afforded a VA examination in October 2012.  Although the examiner found evidence of sciatica, he opined that it was less likely related to the Veteran's various parachute jumps in service.  A secondary service connection opinion was not given.  Subsequent VA examinations of the Veteran's low back disability in October 2015 and April 2017 found evidence of sciatica which was implied to be secondary to his low back disability.  Although a specific opinion has yet to be given regarding secondary service connection, given that both examinations attribute sciatica to the low back disability, the Board will afford the Veteran the benefit of the doubt and grant service connection for right and left lower extremity sciatica.  As such, the claims are granted. 


ORDER

A rating in excess of 20 percent for residuals of a bilateral mandibular fracture with TMJ and loss of teeth 16 and 17 is denied.

A rating in excess of 20 percent for lumbar degenerative disc disease and lumbar spondylosis is denied.

A temporary and total (convalescence) rating for dental surgery occurring on September 10, 2014, is denied.  

Service connection of right lower extremity sciatica is granted.

Service connection for left lower extremity sciatica is granted.


REMAND

Inasmuch as the Board regrets further delay in the adjudication of the remaining issues on appeal, a remand is necessary.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  The Veteran submitted his claim of service connection for a chronic kidney disability on VA Form 21-526 EZ, which includes the requisite notice regarding service connection.  However, the Veteran's claim had been previously denied in May 2011 and May 2013 rating decisions, which were unappealed.  Therefore, the threshold question on appeal is whether new and material evidence has been submitted sufficient to reopen the previously denied claim.  38 U.S.C. §§ 5108, 7104(b) (2012) (the requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision).      

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  While VA Form 21-526 EZ does include a definition of new and material evidence, it does not contain the requisite information regarding the specific reason the Veteran's claim was previously denied.  Therefore, VA has a duty to notify the Veteran of the basis for the prior denial so that he may provide the necessary evidence to reopen the claim, if available.  

In the present case, the Board has reviewed the record but found no such notice provided to the Veteran prior to readjudication of the claim on appeal.  In light of this, and in light of the evidence submitted by the Veteran, the Board is concerned that the Veteran may not be aware of the evidence required to reopen this claim, as a claim to reopen is different from a basic service connection claim.  As such, a remand is necessary to ensure proper notice prior to the Board rendering an opinion in the matter.

Turning to the other service connection claims on appeal, the Veteran has yet to be afforded a VA examination in connection with his acquired psychiatric disability claim.  Although the RO has denied the claim due to lack of psychiatric diagnoses or symptoms during service, in his June 2016 hearing before a Decision Review Officer, the Veteran testified that his depression and other psychiatric symptoms are due to his service-connected lumbar spine and TMJ disabilities.  As such, a VA examination should be scheduled which any possible nexus between those disabilities.  38 C.F.R. § 3.159(c)(4)(1) (2017).

Related to the service connection claims for sciatica, which have been granted above, the Veteran has raised the issue of entitlement to TDIU. To qualify for a total rating for compensation purposes on a schedular basis, the evidence must show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities-provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a). 

Although the Veteran does not presently meet the schedular criteria for TDIU, disabilities resulting from a common etiology, such as neurological complications of a spine disability, are to be combined together to determine whether the Veteran meets the "single 60" or "single 40" requirement (disabilities of both lower extremities may also include consideration of the bilateral factor in determining whether the criteria for TDIU are met).  Therefore, because the RO has yet to assign ratings for those disabilities which the Board has granted above, the Board cannot determine whether the Veteran meets the criteria for TDIU.  As such, that claim must be remanded pending the assignment of ratings for right and left lower extremity sciatica.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with adequate notice regarding his previously denied and final claim of service connection for a kidney disorder.  That notice should inform the Veteran what evidence is required to reopen his claim for a kidney disorder, and explain the reason that the prior claim was denied.  Notice should also include a definition of new and material evidence as set forth in 38 C.F.R. § 3.156.

2. Invite the Veteran to submit any additional evidence in support of his claims remaining on appeal.  The RO should obtain and associate with the claims file any outstanding VA treatment records.

3. Schedule the Veteran for a psychiatric examination.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should conduct a thorough psychiatric evaluation of the Veteran and provide a diagnosis for any acquired psychiatric disabilities.  Thereafter, the examiner should opine whether those disabilities had onset during active service.  In the alternative, the examiner should state whether it is at least as likely as not that the Veteran's acquired psychiatric disability has been caused by or is otherwise etiologically related to his various service-connected disabilities.  

The requested opinion should include a discussion of how the opinion was reached.  Citation to evidence of record, known medical principles, and/or medical treatise evidence would be of assistance to the Board in adjudicating the claims.

4. Thereafter, readjudicate the claims on appeal in light of all evidence of record (the RO should be careful to ensure that ratings have been assigned for the grants of service connection for bilateral lower extremity sciatica prior to readjudication of the TDIU claim).   If any benefit should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


